Citation Nr: 1020056	
Decision Date: 06/01/10    Archive Date: 06/10/10

DOCKET NO.  09-05 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for left knee injury.

2. Entitlement to service connection for tinea pedis, claimed 
as bilateral foot problems.

3. Entitlement to service connection for chronic upper 
respiratory infections.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1961 to December 
1964.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied service connection for all three 
issues as listed on the title page.

The Veteran testified before the Decision Review Officer at 
the RO in June 2009.  A transcript has been incorporated into 
the record.


FINDINGS OF FACT

1.  The competent medical evidence does not demonstrate any 
current residual disability due to an in-service left knee 
injury.  

2.  The competent medical evidence does not demonstrate any 
current diagnosis of tinea pedis, claimed as bilateral foot 
problems.   

3.  By means of a June 2009 signed statement, and prior to 
the promulgation of a decision in this case, the Veteran 
requested withdrawal of the issue of entitlement to service 
connection for chronic upper respiratory infection.  





CONCLUSIONS OF LAW

1.  A residuals of left knee injury disability were not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2009).

2.  Tinea pedis, claimed as bilateral foot problem 
disability, was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2009).

3.  The criteria for withdrawal of the Veteran's Substantive 
Appeal on the issue of entitlement to service connection for 
chronic upper respiratory infection have been met.  
38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204(b)(c) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, or any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the Court held that VA must 
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant 
about the information and evidence the claimant is expected 
to provide.  See also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

The VCAA notice requirements have been satisfied by the 
December 2007 letter, which was mailed again to the Veteran 
in December 2008.   In the letter, the Veteran was informed 
of the evidence necessary to substantiate the claim for 
service connection.  The letter informed the Veteran that in 
order to substantiate a claim for service connection, the 
evidence needed to show he had a current disability, a 
disease or injury in service, and evidence of a nexus between 
the post service disability and the disease or injury in 
service.  

As to informing the Veteran of which information and evidence 
he may to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  Finally, the RO told the Veteran that he could 
obtain private records himself and submit them to VA.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the Veteran's service 
treatment records and VA outpatient treatment records.  The 
Veteran identified several private hospitals and physicians 
from whom he received care.  See January 2009 statement.  The 
RO in turn mailed the appropriate releases to the listed 
physicians and hospitals and informed the Veteran in February 
and March 2009 of its progress in obtaining the private 
records.  The Board finds the available private records have 
been included in the record.

The Veteran was not afforded VA examinations regarding his 
left knee injury and bilateral foot problems claims.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Wells 
v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (there must be 
some evidence of a causal connection between the alleged 
disability and the veteran's military service to trigger VA's 
obligation to secure a medical opinion pursuant to 38 
U.S.C.A. § 5103A(d)).  The Board has carefully considered the 
Court's language in Mclendon that the threshold for showing 
this association is a low one.  However, there is a 
threshold.  In this case there is no current diagnosis for 
the Veteran's bilateral foot problems, no diagnosis as to the 
injury the Veteran has reported he suffered in service, and 
the Veteran's original left knee joint is no longer available 
for examination, due to the Veteran having undergone a total 
left knee replacement prior to even submitting this claim.  
Nor is there any even speculative medical evidence of an 
association between his service and these claimed disorders.  
Rather, only the Veteran's contentions provide any suggestion 
of such associations.  The Board does not find the Veteran's 
contentions to rise to the level of the "indication of an 
association" referred to in 38 U.S.C.A. § 5103A or in 
McClendon.

As explained below, the Veteran is not competent to provide a 
medical opinion on such a complex issue, therefore his 
opinion as to a causation or aggravation relationship in 
these particular matters is not an indication of an 
association.  If a Veteran's mere contention, standing alone, 
that his claimed disability is related to his service or to a 
service connected disability is enough to satisfy the 
"indication of an association," then that element of 38 
U.S.C.A. § 5103A is without meaning because in every claim, 
the Veteran will necessarily so contend.  An interpretation 
of a statute that renders part of the statutory language 
superfluous is to be avoided.  See Splane v. West, 216 F.3d 
1058, 1068-69 (Fed. Cir. 2000) ("canons of construction 
requires us to give effect to the clear language of statute 
and avoid rendering any portions meaningless or 
superfluous").  For these reasons, the Board declines to 
afford the Veteran VA examinations or obtain medical opinions 
in this case.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the left knee injury and tinea 
pedis, claimed as bilateral foot problems, claims.   The 
evidence of record provides sufficient information to 
adequately evaluate the claims, and the Board is not aware of 
the existence of any additional relevant evidence which has 
not been obtained.  Therefore, no further assistance to the 
Veteran with the development of evidence is required.  38 
U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria - Service Connection

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Establishing service connection generally requires medical 
or, in certain circumstances, lay evidence of (1) a current 
disability; (2) an in-service incurrence or aggravation of a 
disease or injury; and (3) a nexus between the claimed in-
service disease or injury and the present disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  See 
also Hickson v. West, 12 Vet. App. 247, 253 (1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  The benefit of the doubt rule is 
inapplicable when the evidence preponderates against the 
claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

The Veteran seeks service connection for his left knee injury 
and for tinea pedis, claimed as bilateral foot problems.  In 
his statements, the Veteran reported he had injured his left 
knee while playing football in service and that injury 
ultimately led to his more recent left knee replacement 
surgery, and that his current bilateral foot problems have 
continued unabated since his time in service.  See July 2008; 
June 2009 Transcript. 

A review of service treatment records finds the Veteran 
sought medical treatment in October 1962 for what the 
treating physician called repeated trauma to the right calf 
muscles in football.  The result had been hematura and muscle 
contusions.  The diagnosis was contusion right gastroc.  The 
Board notes this is the only entry in the service treatment 
records which included a reference to the Veteran playing 
football.  In November 1962 the Veteran sought treatment and 
received a diagnosis of Athletes' Foot.  A powder was 
prescribed and another entry two days later noted that 
symptoms of Athletes' Foot had improved.  In May 1963 the 
Veteran again sought treatment for Athletes' Foot; another 
entry in January 1964 recommended "low quarters" footwear.  
A follow-up entry in February 1964 noted his feet 
"improved" though another entry still in February 1964 
noted his feet were "worse" again after wearing boots.  The 
treating practitioner recommended the wear of low quarters 
for 2 months.  In October 1964 the Veteran sought treatment 
for what was diagnosed as tinea pedis; this entry was 
followed by several more October 1964 entries recommending 
"foot soaks."  The final October 1964 entry recorded the 
Veteran's feet had improved and the treating practitioner 
again recommended continuing powder and ointment.  The 
Veteran's November 1964 separation examination found his feet 
and lower extremities both clinically normal.  The service 
treatment record contains a Report of Medical History 
prepared for separation.  This document bears a signature by 
the Veteran, but no date and no examining physician's 
signature or acknowledgement.  This document includes a 
handwritten notation of the Veteran's assessment of his 
present health as "Good except feet".  A December 1964 
Medical Statement Upon Separation is signed by the Veteran 
and indicates that there had been no change in his medical 
condition since his November 1964 medical examination. 

The Veteran testified that he had never received a separation 
examination, that his left knee continued to give him 
problems, and he sought private care for it in 1972 with a 
private physician who took a "ligament" out, and that the 
Veteran continued to live with the pain until the left knee 
was replaced.  See June 2009 Transcript.  Regarding his 
bilateral foot problems, the Veteran testified he saw various 
doctors and was often given a "pill" with which to soak his 
feet and that the diagnosis was not always athlete's foot.  
See June 2009 Transcript, page 6.   

Private treatment reports in the record begin in September 
2005.  The private doctor noted the Veteran sought an 
evaluation of his left knee, that he had had problems with it 
for "many years", that he had had orthopedic surgery in 
1978 on that knee, but his knee never was 100% since that 
surgery or "the injury".  The diagnosis was severe end-
stage degenerative arthritis, left knee.  Another September 
2005 private report noted the physician found the Veteran's 
left knee cartilage was collapsed beyond repair and was bone-
on-bone.  A total knee replacement was recommended.  A 
December 2005 treatment report noted the Veteran was two-week 
status post total knee replacement.  No private treatment 
report that discussed his left knee placement surgery 
references the Veteran's military service or a "football" 
injury of that knee in service.

As well, the private treatment reports, which span September 
2005 through January 2009, contain no diagnosis or subjective 
reports of "bilateral foot problems."  A March 2008 
evaluation, for mediastinal adenopathy, included the self-
description that the Veteran had been in service.  The 
examiner noted past medical, dermatologic history was 
negative for eczema, psoriasis, skin cancer, and skin 
problems.  An objective review of systems found negative 
eczema and rash.  The physician noted the Veteran had no skin 
rash, subcutaneous nodules, lesions, or observed ulcers, and 
that the Veteran's skin was warm and dry with normal turgor 
and no icterus.

The Veteran initiated VA medical care in April 2007.  The 
April 2008 annual examination noted under objective 
observation of the skin that there were no "obvious 
concerning abnormalities." 

Based on the facts as detailed above, it is not disputed that 
the Veteran suffered a football injury to his right calf in 
October 1962, in service, or that he sought medical attention 
in service for foot problems, diagnosed as Athlete's Foot and 
tinea pedis.  However, any symptoms related to the Veteran's 
bilateral feet have been shown to be acute and transitory, 
resolving without residual.  In so finding, the Board again 
notes that service records were entirely silent as to any 
left knee problem, his bilateral foot problems regularly 
improved upon treatment, and his November 1964 separation 
examination found his lower extremities and feet clinically 
normal. 

Moreover, the post-service evidence fails demonstrate any 
objective symptoms, diagnoses or residuals relating to any 
treatment of the bilateral feet.  The Veteran had testified 
at his June 2009 hearing that he experienced blisters, 
soreness, and dead skin that would just fall off.  See 
Transcript.  VA is not generally authorized to grant service 
connection for symptoms alone, without an identified basis 
for those symptoms.  For example, "pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted."  Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom.  Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).

The Board acknowledges that the Veteran is certainly 
competent to testify as to symptoms such as experiencing pain 
grinding in his left knee, and soreness, blisters, and dead 
skin accumulating on his feet, which are non-medical in 
nature, however, he is not competent to render a medical 
diagnosis.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) 
(lay testimony is competent to establish the presence of 
observable symptomatology that is not medical in nature); see 
also, Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) 
(certain disabilities are not conditions capable of lay 
diagnosis); Layno v. Brown, 6 Vet. App. 465 (1994).  

Additionally, even when considering the Veteran's symptoms, 
the Board finds that a lay person is not competent to offer 
an opinion on a matter clearly requiring medical expertise, 
such as opining why left knee cartilage has so collapsed that 
a total knee replacement is necessary, or why his feet 
problems of soreness, blisters, and dead skin building-up is 
related to his in-service feet complaints.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in 
footnote 4 that a veteran is competent to provide a diagnosis 
of a simple condition such as a broken leg, but not competent 
to provide evidence as to more complex medical questions).  
Therefore, this is not a case in which the Veteran and his 
representative's lay beliefs alone can serve to establish any 
association between the claimed disabilities and his military 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Moray v. Brown, 5 Vet. App. 211 (1993).  The Veteran has not 
been shown to possess the requisite training or credentials 
needed to render competent opinions as to medical causation.  
As such, his lay opinions do not constitute competent medical 
evidence and lack probative value.  See Espiritu.

Furthermore, lay evidence concerning continuity of symptoms 
after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
However, the Board notes that in the November 1964 Report of 
Medical Examination indicated his feet and lower extremities 
were clinically normal.  The Veteran testified that he had 
never received a separation examination; however that report 
is contained in his service treatment records.  The Veteran 
testified generally to seeking private care over the decades 
following service for his bilateral feet condition, but even 
he stated on the record that the diagnoses differed from what 
he had received in service.  See also Coburn v. Nicholson, 19 
Vet. App. 427, 432 (2006) (Board may reject such statements 
of the veteran if rebutted by the overall weight of the 
evidence).  Therefore, continuity has not here been 
established, either through the competent evidence or through 
his statements.  In this regard, evidence of a prolonged 
period without medical complaint, and the amount of time that 
elapsed since military service, which in this case is nearly 
40 years, can be considered as evidence against the claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Moreover, no competent evidence of record causally relates 
any bilateral foot problem or a left knee disability, to 
include the original left knee's severe end-stage 
degenerative arthritis, to any in-service injury or medical 
treatment.   

The Board notes that no medical treatment report from any 
source contains a diagnosis of any current bilateral foot 
problems.  

Overall, since no current bilateral foot disability has been 
identified by a medical professional, much less attributed to 
the in-service medical treatment, the Veteran's claim must be 
denied.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 
F.3d 1328, 1332 (1997) (holding that compensation may only be 
awarded to an applicant who has a disability existing on the 
date of the application, and not for a past disability); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the 
absence of proof of the presently claimed disability, there 
can be no valid claim).

As the preponderance of the evidence is against the claims, 
the benefit of the doubt rule is not applicable.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-
56 (1990).

Dismiss Appeal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Except for 
appeals withdrawn on the record at a hearing, appeal 
withdrawals must be in writing.  38 C.F.R. § 20.204(c).

In relevant part, in November 2007 the Veteran submitted a 
formal claim seeking service connection for three 
disabilities: upper respiratory infections, left knee injury, 
and foot problems, bilateral.    

Following an examination afforded for the upper respiratory 
infections claim, the RO issued the April 2008 rating 
decision denying service connection for all three claimed 
disabilities.  The Veteran filed a timely notice of 
disagreement in July 2008.  A statement of the case was 
issued in January 2009 and the Veteran perfected the appeal 
in February 2009 for all three issues.  In June 2009 the 
Veteran was afforded a personal hearing at the RO.

By means of a written statement submitted to the RO in June 
2009, the Veteran requested to withdraw his appeal seeking 
service connection for chronic upper respiratory infections.  
The statement (VA Form 21-4138) was signed by the Veteran.  

As the Veteran has withdrawn his appeal as to this sole 
issue, there remain no allegations of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal on this issue, and it 
is dismissed without prejudice.


ORDER

Service connection for residuals of left knee injury is 
denied.

Service connection for tinea pedis, claimed as bilateral foot 
problems, is denied.

The appeal as to the issue of service connection for chronic 
upper respiratory infections is dismissed.




____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


